DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (9,532,933).
Lei discloses consumer products containing microcapsules encapsulating perfumes containing sol-gel material (silica). Lei teaches various  gums such as xanthan gum, gum Arabic , proteins, and celluloses such as carboxymethyl cellulose are polymeric stabilizing agents implying that the capsular wall has any one of these polymers. Lei however, does not specifically teach gelatin as protein. The sol-gel precursors taught by Lei are compounds which are capable of forming gels such as silica, alkyl orthosilicates and alkoxysilates (col. 2, line 10 through col. 3, line 28, col. 8, lines 30-49, col. 9, lines 4-52, Examples and claims). Although Lei does not disclose the ratios of the sol-gel polymer and the polymer stabilizers, it would have been obvious to .
2.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (9,532,933) in combination with Lapidot (US 8,449,918).
The teachings of Lei have been discussed above.
Lapidot microcapsules for topical application (Abstract). The microcapsules contain a soft-gel polymer, silica prepared by soft gel process. The active agents include perfumes and drugs. (col. 1, lines48-56). The microcapsules further contain fatty acids, polymers, surfactants, polysaccharides and proteins or a mixture of these additives. The microcapsule sizes can vary from submicron size to microns  (Abstract, col. 1, lines 48-56, col. 4, lines13-20, lines 50-67, col. 9, lines27-30, col. 10, lines 11-34, col. 16, lines 1-17, col. 17, lines 28-38, Examples and claims).  
As pointed out above, it is implicit from the teachings of Lei that the capsular wall has any one of these polymeric stabilizers in the microcapsule wall. Assuming that Lei’s microcapsules do not contain the mixture of sol-gel polymer and gums and cellulose derivatives, it would have been obvious to one of ordinary skill in the art to use the mixture of sol-gel polymer and a polymeric stabilizer such as xanthan gum or a protein (gelatin) with the expectation of obtaining the best possible results since Lapidot teaches that mixtures of polymers could be used in the formation of microcapsules.
s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (9,532,933) or Lei in combination with Lapidot (US 8,449,918) as set forth above, further in view of Dardelle (US 2014/0106032).
The teachings of Lei and Lapidot have been discussed above. As pointed out above, Lei and Lapidot teach proteins, but not specifically gelatin.
Dardelle while disclosing core-shell coacervative capsules containing teaches the coacervate of gelatin and gum Arabic (Abstract, 0006, 0008-0010, 0017, 0035, 0045-0062, 0073-0075, 0086, 0095-0098, Examples and claims).
The use of gelatin as protein in the microcapsules taught by Lei in combination with gum Arabic would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Dardelle teaches that a such a combination of gelatin and gum Arabic produces a shell with increased rigidity and/or mechanical stability of the capsule.


The reference of Goldstein (US 2016/0008237) which discloses microcapsules comprising a core and a mixture of polymers as wall forming polymers (Abstract, 0071) and a sunscreen is cited as interest.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612